Citation Nr: 0206409	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  92-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The appellant performed active duty for training from 
December 1976 to July 1977.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1990 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder.  In an 
October 1990 rating decision, the RO reopened the claim and 
denied service connection for an acquired psychiatric 
disorder on the merits.   The appellant appealed this 
decision to the Board.  

In May 1992, the Board remanded the case for further 
development.  After the requested development was 
accomplished, the RO continued the denial in a December 1993 
rating decision.  Subsequently, the veteran raised the issue 
of entitlement to service connection for PTSD.  In August 
1994, the Board again remanded the case to the RO for 
development of that issue.  In July 1998, the RO denied 
service connection for an acquired psychiatric disorder, 
including PTSD.  The case was then returned to the Board.  

In a May 1999 decision, the Board reopened the claim for 
service connection for an acquired psychiatric disorder, and 
then denied service connection for an acquired psychiatric 
disorder and PTSD.  The appellant appealed this determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending, the parties filed a 
Joint Motion requesting that the Court vacate the part of the 
Board's decision that denied service connection for an 
acquired psychiatric disorder and PTSD, and remand the claim 
for further development and readjudication.  In February 
2000, the Court issued an Order that vacated the Board's May 
1999 decision and remanded the case to the Board.  

In August 2000, the Board remanded the case to the RO for 
further action.  The requested development has been 
accomplished and the case has been returned to the Board for 
appellate review.  
In letter dated February 28, 2002, the appellant's 
representative requested that the case be reviewed by a 
Decision Review Officer before it was referred to the Board.  
However, the Board points out that the February 15, 2002 
Supplemental Statement of the Case was produced and signed by 
a Decision Review Officer.  Consequently, further review is 
not required.

Although PTSD is an acquired psychiatric disorder, the 
Board's reference to an acquired psychiatric disorder 
excludes PTSD, as a separate determination is being made 
herein regarding the claim to establish service connection 
for PTSD 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duty to assist has been met.  

2.  The appellant did not serve on active duty; he only 
served on active duty for training.  

3.  The appellant has not established service connection for 
a disability, and he has not achieved veteran status for the 
purpose of VA benefits.  

4.  The appellant was not disabled from a disease or injury 
incurred or aggravated in line of duty during his period of 
active duty for training.  

5.  The preponderance of the evidence is against a finding 
that the appellant was sexually harassed and/or assaulted 
during his period of active duty for training; he did not 
engage in combat with the enemy.

6.  The appellant has not been diagnosed with PTSD based on a 
verified stressor.  




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated in the line of duty during the appellant's active 
duty for training.  38 U.S.C.A. §§ 101, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  PTSD was not incurred or aggravated in the line of duty 
during the appellant's active duty for training.  38 U.S.C.A. 
§§ 101, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304(f) (2001); 67 Fed. Reg. 10330-10332 (March 7, 
2002) (to be codified at 38 C.F.R. § 3.304(f)(3)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records include enlistment 
and separation examination reports, dated in December 1976 
and July 1977, respectively, which show that he was 
clinically evaluated as psychiatrically normal.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving a psychiatric 
disorder.  He was seen for complaints of a cough and other 
cold-related symptoms.  

Medical evidence dated after the appellant's active duty for 
training period includes reports, dated in March 1978, which 
show that he was treated for complaints of depression that he 
reported began during his active duty for training after he 
was harassed, was the victim of a group conspiracy to kill 
him, and was approached to participate in homosexual 
activities.  He asserted that upon his return home he had 
become withdrawn, slept poorly and would not bathe or groom 
himself.  He further stated that he had tried to commit 
suicide, and that he had lost 20 pounds since his basic 
training.  The provisional diagnosis included paranoid 
reaction and acute anxiety reaction, stress of separation 
from home and family.  

A June 1979 VA psychiatric examination report indicates that 
the appellant began receiving treatment at the mental hygiene 
clinic in February 1978, and that he was treated at three-
month intervals.  This treatment followed a nervous breakdown 
in January 1978, at which time he lost his job.  The 
appellant reported that he was currently working at Detroit 
Steel.  The examiner stated that the appellant's only current 
complaints involved nervousness.  The diagnosis was 
schizophrenic reaction, chronic, in remission with 
chemotherapy.  

The claims file contains reports from Northville Regional 
Psychiatric Hospital (NRPH), dated between February 1981 and 
September 1988; the Detroit Receiving Hospital, dated in 
February 1981; Calhoun County Community Mental Health, dated 
in January 1993; and VA outpatient records, dated between 
April 1982 and March 1995.  All these records show treatment 
for schizophrenia.  However, the Calhoun County records 
include an October 1992 report which shows an Axis I 
diagnosis of PTSD with dissociative disorder and 
polysubstance abuse.  The Axis IV diagnosis noted sexual 
abuse.  The Calhoun County report shows that the appellant 
asserted that he had repeatedly been raped during his active 
duty for training.  

In a letter dated in August 1997, a VA physician stated that 
the appellant had been receiving treatment for a chronic 
schizophrenic illness since 1993.  The physician related that 
the appellant had been sexually traumatized during service, 
and concluded that it was "almost impossible to determine at 
this point which came first, his mental illness or sexual 
trauma."  He opined that the appellant's illness started 
when he was in service.  

An October 1997 VA mental disorders examination report shows 
that the examiner noted that the appellant's symptoms 
included complete auditory hallucinations and delusions of 
persecution.  The Axis I diagnosis was schizophrenia, 
paranoid type.  The examiner stated that the appellant did 
not meet the criteria for PTSD, explaining that PTSD was an 
anxiety disorder and that the appellant did not display 
hyperarousal.  

Records from the Social Security Administration (SSA), show 
that the appellant was determined to have been disabled as of 
February 1981 due to schizophrenia.  

The claims file includes several lay statements from the 
appellant's mother, dated between 1980 and 1997, as well as 
the lay statements of the appellant's family (in a joint 
letter), a co-worker, a neighbor and a long-time friend.  
These statements generally assert that the appellant's 
behavior changed upon his return from active duty for 
training, to include becoming shy and withdrawn.  The 
appellant's mother, and the joint letter from the appellant's 
family, essentially allege that the appellant's schizophrenia 
and/or PTSD began during his active duty for training, and 
that they were the result of sexual assaults by homosexuals.  
In particular, in a March 1993 letter, the appellant's mother 
argued that that appellant was "repeatedly raped by 
homosexuals while he was stationed at Camp Pendleton."  

In September 2000, the RO wrote to the appellant requesting 
information regarding his claimed sexual harassment stressors 
in service in accordance with the Board's August 2000 remand.  
Another letter, sent in May 2001, included a copy of a form 
requesting information in support of a claim for service 
connection for PTSD asserted as secondary to personal 
assault.  

In a January 2002 letter, the appellant's representative 
related that the veteran was raped by other service members 
while on active duty for training.  At the time, he was 
stationed at Camp Pendleton, California with H & S Co., 1st 
Tank Battalion, United States Marine Corps.  Furthermore, the 
appellant did not have any additional evidence to support his 
contention regarding the rape.  

The representative also remarked that not all of the 
appellant's service medical records or personnel records were 
included in the file.  However, the Board notes that, a 
response in February 2001 from the National Personnel Records 
Center (NPRC) indicated that the available records were 
retired and included with the appellant's file.  A March 1978 
consultation sheet shows a notation that there were "no 
other medical records on nerves" in the appellant's health 
records.  


II.  Analysis

A.  Veterans Claims Assistance Act

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statute with regard 
to the issues before the Board.  The evidence of record 
includes the appellant's service medical records, his post-
service VA medical reports, reports of VA and private 
examinations, and statements from the appellant, members of 
his family, friends, and his representative.  He was afforded 
a VA psychiatric examination in October 1997, and the Board 
finds that the record contains sufficient medical evidence 
upon which to make a decision on the claim.  Furthermore, in 
a January 2002 letter, the appellant's representative stated 
that there was no additional evidence available.  
Accordingly, the Board finds that the record as it stands is 
complete and adequate for appellate review.  

Additionally, the appellant and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought.  The Board concludes that the discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case, prior Board remands and decisions, 
and the RO's letters to the appellant throughout the process 
have informed him and his representative of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Hence, there has been compliance with VA's 
notification requirements under the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(l99l) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  



B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the appellant's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Acquired Psychiatric Disorder

The appellant was first diagnosed with acute anxiety disorder 
with paranoid reaction in March 1978.  When a veteran has 
active service for 90 days or more during a period of war or 
after December 31, 1946, and certain chronic diseases, 
including schizophrenia, are manifest to a compensable degree 
within one year after the veteran's discharge from such 
service, service incurrence for that disease will be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. § 3.309(a) (2001).  The applicability of this 
presumption is determined by three distinct criteria:  
whether the claimant is a veteran; whether the claimant 
served in the active military, naval, or air service; and 
whether such service was for ninety days or more during a 
period of war or after December 31, 1946.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477 (1991).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2001).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); see also 38 C.F.R. § 3.6(a) (2001).  
Consequently, when a claim is based solely on a period of 
active duty for training, the appellant must establish that 
he was disabled from a disease or injury incurred or 
aggravated in the line of duty in order to establish basic 
eligibility for veterans benefits.  38 U.S.C.A §§ 101(2) 
(West 1991); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  See also, Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) ("an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status.")  

The appellant's DD Form 214 reflects that he served for more 
than 90 days after December 31, 1946.  However, he only 
served on active duty for training and he was not disabled 
from a disease or injury incurred in or aggravated in the 
line of duty during that period of active duty for training.  
In fact, his separation examination does not document any 
disabling diseases or injuries that were incurred in or 
aggravated in the line of duty and he has not established 
service connection for any disability.  Therefore, he has not 
achieved veteran status because he has not met the "active 
military, naval, or air service" requirement of 38 U.S.C.A. 
§ 1137.  Accordingly, he is not entitled to the benefit 
provided by the presumptive provisions for service connection 
for schizophrenia.  

The appellant's representative has argued that service 
connection for an acquired psychiatric disorder should be 
granted on a direct basis in accordance with 38 U.S.C.A. 
§ 1131, and 38 C.F.R. §§ 3.303(a) and (d) based on a finding 
that the disorder resulted from the appellant's sexual trauma 
during his period of active duty for training.  In support of 
this argument, he points to an August 1997 letter from a VA 
physician that acknowledges the appellant's history of sexual 
assault, and concludes that his psychiatric disability began 
when he was on active duty for training.  

The Board disagrees.  The critical point here is that the 
physician accepted the appellant's allegations of sexual 
trauma as fact despite a lack of evidence in the record to 
support those assertions.  The appellant has repeatedly 
changed significant details of his alleged sexual assaults.  
For example, in a March 1978 treatment report, the appellant 
stated that he had only been "approached" by homosexuals.  
In a June 1979 VA examination report, he stated that two 
verbal "passes" had been made at him from homosexuals, and 
that this had bothered him.  Similar statements were made 
during the appellant's period of hospitalizations during the 
1980's.  He also believed the devil was in him and spoke to 
him.  Subsequently, in a March 1993 letter (written on behalf 
of the appellant by his mother, his legal guardian), the 
appellant asserted that he had been "repeatedly raped by 
homosexuals while at Camp Pendleton."  In an October 1994 
letter, it was reported that the appellant was "raped and 
assaulted every day."  Similar assertions of rape or sexual 
assault are found in oral histories supplied by the appellant 
and/or his family members in VA and non-VA medical reports.  
However, there is no independent evidence in the record that 
supports the occurrence of any of the claimed incidents.  The 
statements from the appellant's family members reflect only a 
recitation of what the appellant told them.  Furthermore, it 
is noteworthy that, in the June 1979 VA psychiatric 
examination report, the treating physician stated that 
"there was definite paranoid thinking, especially (sic) in 
the area of homosexual thinking."  It was also reported that 
as the appellant described the homosexual episodes, "there 
[was] a definite paranoid tendency."  Consequently, in light 
of the appellant's mental status, which is well-documented by 
the medical evidence, as well as the inconsistencies found in 
the statements made by both the appellant and his family 
members, the Board finds that his allegations of sexual 
assault and trauma during his period of active duty for 
training are not credible.  

The VA physician has not addressed the appellant's diagnosis 
of paranoid schizophrenia and did not attempt to lend 
credence to his assertions of sexual assault by discussing 
any factual information available that would distinguish 
these events from the other hallucinations and delusions 
expressed by the appellant that have been documented in the 
record.  Hence, the Board finds that the probative value of 
the physician's opinion is outweighed by contrary evidence of 
record; and the opinion is insufficient to establish service 
connection pursuant to 38 C.F.R. § 3.303(a).  See Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history); 
Bloom, supra.  

More significantly, the physician's statement that "it is 
clear that all things started when [the appellant] was in 
service" is not supported by the contemporaneous evidence 
contained in the file.  As outlined above, the service 
medical records do not indicate that the appellant was seen 
for any complaints of mental problems, and do not reflect 
that he was diagnosed with a psychiatric disorder during his 
period of active duty for training.  The first medical 
evidence documenting treatment for an acquired psychiatric 
disorder was a medical record dated in March 1978 - seven 
months after his release from his period of active duty for 
training - when he was seen for complaints of depression and 
an acute anxiety reaction.  Furthermore, his allegations 
regarding sexual trauma during his period of active duty for 
training have not been substantiated.  Consequently, there is 
no basis in the record to support the physician's conclusion 
that the appellant's acquired psychiatric disorder began in, 
or is otherwise related to an incident that occurred during, 
his period of active duty for training; and it may not be 
concluded that the evidence, including that pertinent to 
service, establishes that the appellant's psychiatric 
disorder was incurred in service as required by 38 C.F.R. 
§ 3.303(d).  Finally, without evidence of a chronic disease 
in service, i.e., during the appellant's period of active 
duty for training, the chronicity provisions found in 
38 C.F.R. § 3.303(b) are inapplicable.  

The appellant's representative has also argued that the 
appellant continued to have periods of duty with the Marine 
Corps after July 1977 and it is unclear from the personnel 
records why he was discharged at that time.  The appellant's 
DD Form 214 clearly shows that he was released from his 
period of active duty for training in July 1977.  Although it 
was noted that it was not a final discharge, his personnel 
records do not show that he had any further periods of active 
duty, inactive duty training, or active duty for training.  
The final entry, dated in March 1982, reflects that the 
appellant was deemed not physically qualified for further 
service due to a depressive reaction.  Clearly, had the 
appellant been disabled during his period of active duty for 
training, a finding of being not physically qualified for 
further service would have been made much earlier than that 
date.  Furthermore, the representative has not presented any 
credible evidence to support his assertion that the service 
personnel records are inaccurate or incomplete.  

As discussed above, the standard for establishing service 
connection for a disability based only on a period of active 
duty for training is more stringent that that required for 
service connection for a disability incurred during active 
duty.  However, the evidence does not show that the appellant 
was disabled by a disease or injury during his period of 
active duty for training, his statements alleging sexual 
trauma are not credible, and he has not established service 
connection for any other disability that would accord him 
veteran status and allow him the benefit of the presumptive 
provisions.  See Biggins v. Derwinski at 478.  
The Board concedes that the appellant is currently disabled 
from schizophrenia as found by the Social Security 
Administration.  Although the appellant may have met his 
burden for being awarded Social Security disability benefits, 
he has not met the evidentiary burden required to be granted 
service connection benefits.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, and the benefit of the doubt rule is inapplicable.  
Accordingly, service connection for an acquired psychiatric 
disorder is denied.  

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court of 
Appeals for Veterans Claims has emphasized that -

"eligibility for a PTSD service-connection award 
requires" . . . specifically, "(1) [a] current . 
. . medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical 
evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  
The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The appellant's principal claimed stressor is that he was 
sexually assaulted during his period of active duty for 
training.  In this regard, the Court has noted that in claims 
for service connection for PTSD based on personal assault, VA 
has established special procedures for evidentiary 
development.  Patton v. West, 12 Vet. App. 272, 277 (1999).  
These procedures, which became effective in February 1996, 
take into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses. See M21-1, Part III, para. 5.14(c)(9).
Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" 
and held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.  

In addition, effective March 7, 2002, VA amended the 
regulations concerning the evidence necessary to establish 
the occurrence of a stressor in claims for service connection 
for PTSD resulting from personal assault.  These new 
regulations partially divided and expanded 38 C.F.R. 
§ 3.304(f), and require that VA not deny such claims without:  
(1) first advising claimants that evidence from sources other 
than a claimant's service medical records, including evidence 
of behavior changes, may constitute supporting evidence of 
the stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  67 Fed. Reg. 10330-32 (March 7, 
2002) (to be codified at 38 C.F.R. § 3.304(f)(3)) .

Specifically, this regulation provides the following 
guidance:  

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10330-32 (March 7, 2002) (to be codified at 38 
C.F.R. § 3.304(f)(3)).

The veteran has not contended that he engaged in combat with 
the enemy; his service separation form does not reflect that 
he had any foreign service; and the Board specifically finds 
herein that he did not engage in combat with the enemy.

Service personnel records and service medical records do not 
document any evidence that supports the appellant's claimed 
stressors.  The appellant and his representative were advised 
to submit corroborating evidence regarding his claimed sexual 
harassment and/or assaults, and he was sent the appropriate 
forms for reporting this information in accordance with VA 
provisions and current case law.  
The record discloses that the appellant first began to report 
the alleged homosexual incidents in March 1978, when he was 
diagnosed with paranoid reaction.  As discussed above, the 
appellant's initial statements assert that advances or passes 
were made.  In subsequent years, the allegations escalated 
and included assertions that he was gang raped and/or raped 
repeatedly.  The appellant's mother and other family members 
have provided statements that reiterate his allegations.  
However, the medical evidence shows that the appellant was 
diagnosed with paranoid schizophrenia, and the allegations of 
sexual assault were not deemed credible at the time they were 
made.  Again, the Board points out that the June 1979 
examination report reflects that the treating physicians 
concluded that there was definite paranoid thinking in 
relation to the homosexual episodes.  Furthermore, the record 
is void of medical or counseling records which document 
treatment directly related to the incident(s), military or 
civilian police reports, or reports from crisis intervention 
or other emergency centers.  

The Board acknowledges that the appellant's family related 
that his behavior changed dramatically after his period of 
active duty for training, and that such evidence may be 
accepted as corroborating a claimed assault.  However, in 
light of the appellant's mental status, the Board finds that 
these statements alone without other independent evidence of 
the assaults, does not meet the threshold requirement to 
establish the occurrence of the stressor.  The Board 
concludes that the appellant's claimed in-service sexual 
assault stressors may not be accepted as fact.  Accordingly, 
any diagnoses of PTSD based on this reported history would be 
lacking probative value and rendered insufficient to support 
an award of service connection.  

Furthermore, upon a VA examination in October 1997, the 
examiner stated that the appellant did not meet the criteria 
for a diagnosis of PTSD.  He was diagnosed with schizophrenia 
with auditory hallucinations and delusions of persecution.  
Without a diagnosis of PTSD based on a verified stressor, 
service connection for that disorder may not be granted.  
Cohen, supra.  Consequently, service connection for PTSD is 
denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

